Title: William G. D. Worthington to Thomas Jefferson, 4 [February?] 1810
From: Worthington, William G. D.
To: Jefferson, Thomas


          
            Sir
            City of Baltimore 
                     Jany Feb. 4th 1810
          
          
		  I presume to offer to your perusal a Speech—in which I have spoken of the late President of the U.S—with my sincerest and warmest feelings—
          I regret it is not in my power to present you with something more worthy of your attention—But I trust—that if it should not please, yet it will not offend you— 
		  
          
            Be pleased to accept the best wishes for your health and happiness of
            
                  W. G. D. Worthington
          
        